DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-6, 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. US 2016/0105253.
Regarding claims 1 and 17, Liu et al. discloses in Figs. 1-2, a board (i.e., OLT 105), wherein the board comprises: a media access control (MAC) chip 110 od fig. 1, a digital signal processor (DSP) 230 of Fig. 2, and an equalizer (i.e., calibration 270 is equivalent to equalizer); wherein the MAC chip is configured to send first information to the DSP at an optical network unit (ONU) online stage, wherein the first information (i.e., ONU PLOAM message) comprises a first ONU identifier; the DSP is configured to receive the first information, and determine a first reference equalization parameter, wherein the first reference equalization parameter is related to the first ONU identifier; and the DSP is further configured to set an equalization parameter of the equalizer to the first reference equalization parameter (Fig. 5; paragraphs 0032, 0047-0048, 0058-0060).
	Regarding claims 2 and 18, Liu discloses wherein the first information comprises an information field, and the information field comprises the first ONU identifier (see Fig. 13: Enhance Serial-Number -ONU PLOAM message).
	Regarding claims 3 and 19, Liu discloses wherein the DSP is specifically configured to set the equalization parameter of the equalizer to the first reference equalization parameter after receiving the first information and before an upstream optical signal corresponding to the first ONU identifier arrives (paragraphs 0032, 0038).
	Regarding claim 4, Liu discloses wherein the first information comprises an information field, the information field comprises at least one piece of time sequence information, the at least one piece of time sequence information comprises first time sequence information, and the first time sequence information is used to indicate a correspondence between the first ONU identifier and a first upstream transmission time (Fig. 14, start time; paragraphs 0008-0010, 0068).
	Regarding claim 5, Liu discloses wherein the DSP is configured to determine the first reference equalization parameter corresponding to the first ONU identifier, and set the equalization parameter of the equalizer to the first reference equalization parameter before the first upstream transmission time (Fig. 13; paragraphs 0008, 0028).
	Regarding claim 6, Liu discloses wherein the first information further comprises a demarcation field, a start field, and an end field (abstract; paragraphs 0008, 0053, 0067).
	Regarding claims 12 and 20, Liu discloses wherein the DSP is further configured to store a correspondence group, wherein the correspondence group comprises at least a correspondence between the first ONU identifier and the first reference equalization parameter; and that the DSP determines the first reference equalization parameter comprises: searching, by the DSP, the correspondence group for the first reference equalization parameter corresponding to the first ONU identifier (paragraphs 0038-0039).
	.
	Regarding claim 13, Liu discloses wherein the equalizer is further configured to perform convergence at an ONU registration stage to obtain the first reference equalization parameter; the MAC chip is further configured to allocate, at the ONU registration stage, the first ONU identifier to an ONU that is online, and send the first ONU identifier to the DSP; and the DSP stores the correspondence between the first ONU identifier and the first reference equalization parameter (paragraph 0029).
	Regarding claim 14, Liu discloses wherein the equalizer is further configured to: after the DSP sets the equalization parameter of the equalizer to the first reference equalization parameter, perform convergence on the first reference equalization parameter to obtain a second reference equalization parameter; and the DSP is further configured to set the equalization parameter of the equalizer to the second reference equalization parameter (paragraphs 0038, 0042-0043).
	Regarding claim 15, Liu discloses wherein the board further comprises an optical module, and the DSP and the equalizer are integrated in the optical module; or the DSP is integrated with the MAC chip; or the equalizer is integrated in the DSP, and the DSP is integrated in the optical module (see Figs. 1-2).
	Regarding claim 16, Liu discloses an optical line terminal (OLT), wherein the OLT comprises the board according to claim 1 (see Fig. 1).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2016/0105253 in view of Soto et al. US 2011/0150475.
	Regarding claim 8, Liu does not specifically disclose wherein the board further comprises a transimpedance amplifier TIA, the DSP is connected to the TIA, and the DSP is further configured to send a reset signal to the TIA.
	Soto discloses the well-known optical module comprises a transimpedance amplifier TIA 1404, the DSP 1415 is connected to the TIA, and the DSP is further configured to send a reset signal to the TIA (see Fig. 14; paragraph 0070).
	Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the TIA taught by Soto in the apparatus of Liu.
	One of ordinary skill in the art would have been motivated to do that in order to bring the received signal to an acceptable level.

5.	Claims 7, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a.	Soto et al. U.S. Publication no. 2012/0275784.  System and method for optical layer management in optical modules and remote control of optical module
b.	Boyd U.S. Publication no. 2015/0318950.  Method and system for scheduling cascaded PON
c.	Eddleston et al. U.S. Publication no. 2016/0066073.  Optical network device with integrated port mirroring

7.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding
is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
5/20/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637